As filed with the Securities and Exchange Commission on November 24, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-8352 LKCM Funds (Exact name of registrant as specified in charter) c/o Luther King Capital Management Corporation 301 Commerce Street, Suite 1600 Fort Worth, TX 76102 (Address of principal executive offices) (Zip code) K&L Gates LLP 1treet, NW Washington, DC 20006 (Name and address of agent for service) 1-800-688-LKCM & 1-800-423-6369 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. LKCM Small Cap Equity Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 93.3% Aerospace & Defense - 1.6% Hexcel Corporation (a) $ Air Freight & Logistics - 2.1% Forward Air Corporation UTI Worldwide, Inc. (b) Auto Components - 1.1% LKQ Corporation (a) Capital Markets - 1.0% Raymond James Financial, Inc. Chemicals - 2.2% Calgon Carbon Corporation (a) Cytec Industries Inc. Commercial Banks - 6.8% First Horizon National Corporation Glacier Bancorp, Inc. Home Bancshares Inc. Prosperity Bancshares, Inc. Synovus Financial Corp. Texas Capital Bancshares, Inc. (a) Umpqua Holdings Corporation Commercial Services & Supplies - 3.3% Administaff, Inc. Copart, Inc. (a) Interface, Inc. - Class A Communications Equipment - 0.5% Arris Group Inc. (a) Computers & Peripherals - 4.2% Brocade Communications Systems, Inc. (a) Compellent Technologies, Inc. (a) Netezza Corporation (a) Consumer Finance - 2.6% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 1.0% Silgan Holdings Inc. Distributors - 1.5% WESCO International, Inc. (a) Diversified Consumer Services - 0.6% American Public Education Inc. (a) Diversified Manufacturing - 0.8% Raven Industries, Inc. Electrical Equipment - 1.4% Baldor Electric Company Electronic Equipment & Instruments - 3.3% National Instruments Corporation Rofin-Sinar Technologies, Inc. (a) Trimble Navigation Limited (a) Energy Equipment & Services - 3.6% CARBO Ceramics Inc. Core Laboratories N.V. (b) Dril-Quip, Inc. (a) Food & Staples Retailing - 1.2% Ruddick Corporation Health Care Equipment & Supplies - 3.1% American Medical Systems Holdings, Inc. (a) Conceptus Inc. (a) Merit Medical Systems, Inc. (a) NuVasive, Inc. (a) Zoll Medical Corporation (a) Health Care Providers & Services - 5.5% Health Management Associates Inc. - Class A (a) HMS Holdings Corporation (a) MWI Veterinary Supply, Inc. (a) PAREXEL International Corporation (a) PSS World Medical, Inc. (a) Hotels, Restaurants & Leisure - 2.8% BJ's Restaurants, Inc. (a) Buffalo Wild Wings Inc. (a) LIFE TIME FITNESS, Inc. (a) Household Durables - 0.9% Tempur-Pedic International Inc. (a) Internet Software & Services - 3.1% Art Technology Group, Inc. (a) Digital River, Inc. (a) LogMeIn, Inc. (a) Investment Bank & Brokerage - 0.8% Evercore Partners, Inc. - Class A Leisure Equipment & Products - 0.8% Brunswick Corporation Life Sciences Tools & Services - 2.7% Dionex Corporation (a) PerkinElmer, Inc. Techne Corporation Machinery - 6.6% Actuant Corporation - Class A Astec Industries, Inc. (a) CIRCOR International, Inc. CLARCOR Inc. Kaydon Corporation The Middleby Corporation (a) Marine - 0.9% Kirby Corporation (a) Media - 2.9% Cinemark Holdings, Inc. Live Nation Inc. (a) National CineMedia, Inc. Metals & Mining - 2.3% Carpenter Technology Corporation Haynes International, Inc. Oil & Gas Drilling - 0.7% Atwood Oceanics, Inc. (a) Oil & Gas Exploration & Production Companies - 4.5% Brigham Exploration Company (a) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) SM Energy Company Pharmaceuticals - 1.2% Endo Pharmaceuticals Holdings Inc. (a) Software - 6.7% ANSYS, Inc. (a) Aspen Technology, Inc. (a) MedAssets Inc. (a) MicroStrategy Incorporated - Class A (a) Nuance Communications, Inc. (a) TIBCO Software Inc. (a) Specialty Retail - 6.8% DSW Inc. - Class A (a) Hibbett Sports Inc. (a) Lumber Liquidators Holdings, Inc. (a) Monro Muffler Brake, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Textiles, Apparel & Luxury Goods - 2.2% Crocs, Inc. (a) The Warnaco Group, Inc. (a) TOTAL COMMON STOCKS (Cost $464,226,604) SHORT-TERM INVESTMENTS - 3.5% Money Market Funds (c) - 3.5% Dreyfus Government Cash Management Fund - Institutional Shares, 0.07% Federated Government Obligations Fund - Institutional Shares, 0.06% TOTAL SHORT-TERM INVESTMENTS (Cost $21,736,801) Total Investments - 96.8% (Cost $485,963,405) Other Assets in Excess of Liabilities - 3.2% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For theprevious fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Balanced Fund Schedule of Investments September 30, 2010 (Unaudited) Shares or Principal Amount Value COMMON STOCKS - 70.0% Aerospace & Defense - 1.7% General Dynamics Corporation $ Raytheon Company Air Freight & Logistics - 1.1% United Parcel Service, Inc. - Class B Asset Management - 0.8% Bank of New York Mellon Corporation Beverages - 2.3% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 2.6% Celgene Corporation (a) Charles River Laboratories International, Inc. (a) Gilead Sciences, Inc. (a) Capital Markets - 1.1% Lazard Ltd. - Class A (b) Chemicals - 3.3% Air Products and Chemicals, Inc. E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Banks - 3.4% Bank of America Corporation Cullen/Frost Bankers, Inc. Wells Fargo & Company Commercial Services & Supplies - 1.1% Waste Management, Inc. Communications Equipment - 1.6% Cisco Systems, Inc. (a) Harris Corporation Computers & Peripherals - 4.3% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation Containers & Packaging - 0.8% Ball Corporation Diversified Financial Services - 1.3% JPMorgan Chase & Co. Diversified Telecommunication Services - 0.9% AT&T Inc. Electrical Equipment - 1.2% Emerson Electric Co. Electronic Equipment & Instruments - 1.1% National Instruments Corporation Energy Equipment & Services - 1.1% Schlumberger Limited (b) Food & Staples Retailing - 3.9% CVS Caremark Corporation The Kroger Co. Walgreen Company Wal-Mart Stores, Inc. Health Care Equipment & Supplies - 2.3% Alcon, Inc. (b) Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 1.1% Express Scripts, Inc. (a) Household Products - 2.9% Colgate-Palmolive Company Kimberly-Clark Corporation The Procter & Gamble Company Industrial Conglomerates - 1.2% General Electric Company Internet Software & Services - 2.5% Expedia, Inc. Google Inc. - Class A (a) Investment Bank & Brokerage - 0.9% The Goldman Sachs Group, Inc. IT Services - 1.9% Accenture plc - Class A (b) Automatic Data Processing, Inc. Life Sciences Tools & Services - 1.0% PerkinElmer, Inc. Machinery - 1.2% Danaher Corporation Media - 3.6% CBS Corporation - Class B DIRECTTV - Class A (a) Time Warner Inc. The Walt Disney Company Multiline Retail - 1.0% Kohl's Corporation (a) Oil & Gas Exploration & Production Companies - 6.6% Cabot Oil & Gas Corporation Chevron Corporation Denbury Resources Inc. (a) Devon Energy Corporation EOG Resources, Inc. Exxon Mobil Corporation SM Energy Company Pharmaceuticals - 2.0% Abbott Laboratories Teva Pharmaceutical Industries Ltd. - ADR (b) Professional Services - 0.7% Robert Half International, Inc. Software - 2.7% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 3.8% The Home Depot, Inc. O'Reilly Automotive, Inc. (a) PetSmart, Inc. RadioShack Corporation Textiles, Apparel & Luxury Goods - 1.0% VF Corporation TOTAL COMMON STOCKS (Cost $8,204,391) CORPORATE BONDS - 25.7% Air Freight & Logistics - 0.4% United Parcel Service, Inc. 3.875%, 04/01/2014 $ Beverages - 2.6% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company 5.35%, 11/15/2017 PepsiCo, Inc. 4.65%, 02/15/2013 Chemicals - 1.7% E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 Praxair, Inc.: 1.75%, 11/15/2012 2.125%, 06/14/2013 Commercial Banks - 0.5% Wells Fargo & Company 5.25%, 10/23/2012 Communications Equipment - 0.5% Cisco Systems, Inc. 5.25%, 02/22/2011 Computers & Peripherals - 1.8% Dell Inc. 3.375%, 06/15/2012 Hewlett-Packard Company: 2.25%, 05/27/2011 4.50%, 03/01/2013 Containers & Packaging - 0.6% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Diversified Telecommunication Services - 1.5% AT&T Inc.: 5.875%, 02/01/2012 5.10%, 09/15/2014 Electric Utilities - 0.7% Southern Company 5.30%, 01/15/2012 Electrical Equipment - 0.6% Emerson Electric Co. 4.50%, 05/01/2013 Energy Equipment & Services - 0.7% BJ Services Company 5.75%, 06/01/2011 Food & Staples Retailing - 2.3% Costco Wholesale Corporation 5.30%, 03/15/2012 CVS Caremark Corporation 5.75%, 06/01/2017 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 0.4% McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 0.5% Thermo Fisher Scientific, Inc. 2.15%, 12/28/2012 Hotels, Restaurants & Leisure - 0.5% McDonald's Corporation 6.00%, 04/15/2011 Industrial Conglomerates - 0.7% General Electric Company 5.00%, 02/01/2013 Insurance - 0.8% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Investment Bank & Brokerage - 1.0% The Goldman Sachs Group, Inc.: 5.25%, 04/01/2013 5.50%, 11/15/2014 Media - 0.7% Time Warner Inc. 3.15%, 07/15/2015 Metals & Mining - 0.7% Alcoa Inc. 5.375%, 01/15/2013 Multiline Retail - 0.4% J.C. Penney Co., Inc. 7.65%, 08/15/2016 Multi-Utilities & Unregulated Power - 0.4% Duke Energy Corp. 6.25%, 01/15/2012 Oil & Gas Exploration & Production Companies - 4.3% Apache Corporation 5.625%, 01/15/2017 Chevron Corporation 3.45%, 03/03/2012 ConocoPhillips 5.50%, 04/15/2013 EOG Resources, Inc. 6.125%, 10/01/2013 Noble Energy, Inc. 5.25%, 04/15/2014 Shell International Finance BV 1.875%, 03/25/2013 (b) Pharmaceuticals - 0.4% Abbott Laboratories 5.15%, 11/30/2012 Software - 1.0% Oracle Corporation 5.00%, 01/15/2011 TOTAL CORPORATE BONDS (Cost $3,544,562) U.S. GOVERNMENT & AGENCY ISSUES - 0.7% Fannie Mae - 0.7% 5.00%, 02/16/2012 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $99,592) SHORT-TERM INVESTMENTS - 3.4% Corporate Bonds - 0.9% Allied Waste North America Inc. 5.75%, 02/15/2011 The Walt Disney Company 5.70%, 07/15/2011 Money Market Funds (c) - 2.5% Federated Government Obligations Fund - Institutional Shares, 0.06% TOTAL SHORT-TERM INVESTMENTS (Cost $495,943) Total Investments - 99.8% (Cost $12,344,488) Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ 12,344,488 Gross unrealized appreciation $ 2,442,896 Gross unrealized depreciation Net unrealized appreciation $ 2,207,487 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Fixed Income Fund Schedule of Investments September 30, 2010 (Unaudited) Shares or Principal Amount Value CORPORATE BONDS - 91.4% Aerospace & Defense - 3.1% General Dynamics Corporation: 4.25%, 05/15/2013 $ $ 5.25%, 02/01/2014 5.375%, 08/15/2015 Lockheed Martin Corporation 7.65%, 05/01/2016 Rockwell Collins, Inc. 4.75%, 12/01/2013 United Technologies Corporation 6.10%, 05/15/2012 Air Freight & Logistics - 0.4% United Parcel Service, Inc. 3.875%, 04/01/2014 Asset Management - 0.6% Mellon Funding Corporation 6.40%, 05/14/2011 Beverages - 4.8% Anheuser-Busch Inbev Worldwide Inc. 3.00%, 10/15/2012 The Coca-Cola Company: 5.75%, 03/15/2011 3.625%, 03/15/2014 5.35%, 11/15/2017 PepsiCo, Inc.: 4.65%, 02/15/2013 7.90%, 11/01/2018 Building Products - 1.9% Masco Corporation: 5.875%, 07/15/2012 7.125%, 03/15/2020 Chemicals - 3.5% Airgas, Inc. 2.85%, 10/01/2013 E. I. du Pont de Nemours and Company 3.25%, 01/15/2015 The Lubrizol Corporation 5.50%, 10/01/2014 Praxair, Inc.: 6.375%, 04/01/2012 5.25%, 11/15/2014 Commercial Banks - 1.7% Bank of America Corporation: 7.375%, 05/15/2014 5.375%, 06/15/2014 Frost National Bank 6.875%, 08/01/2011 Commercial Services & Supplies - 1.6% Allied Waste North America Inc. 5.75%, 02/15/2011 Pitney Bowes Inc.: 4.625%, 10/01/2012 3.875%, 06/15/2013 Republic Services, Inc. 5.50%, 09/15/2019 Communications Equipment - 3.2% Cisco Systems, Inc.: 5.25%, 02/22/2011 2.90%, 11/17/2014 5.50%, 02/22/2016 4.95%, 02/15/2019 Harris Corporation: 5.00%, 10/01/2015 6.375%, 06/15/2019 Computers & Peripherals - 5.5% Dell Inc.: 3.375%, 06/15/2012 5.625%, 04/15/2014 Hewlett-Packard Company: 4.25%, 02/24/2012 6.50%, 07/01/2012 4.50%, 03/01/2013 International Business Machines Corporation: 4.95%, 03/22/2011 2.10%, 05/06/2013 5.70%, 09/14/2017 Consumer Finance - 0.8% Western Union Company: 5.40%, 11/17/2011 5.93%, 10/01/2016 Containers & Packaging - 2.2% Ball Corporation 7.125%, 09/01/2016 Callable 09/01/2013 Packaging Corp. of America 5.75%, 08/01/2013 Diversified Manufacturing - 1.0% Honeywell International Inc.: 4.25%, 03/01/2013 3.875%, 02/15/2014 Diversified Telecommunication Services - 4.5% AT&T Inc.: 6.25%, 03/15/2011 5.10%, 09/15/2014 BellSouth Corporation 6.00%, 10/15/2011 Qwest Corporation 7.875%, 09/01/2011 Verizon Communications Inc.: 5.25%, 04/15/2013 5.55%, 02/15/2016 5.50%, 02/15/2018 Electric Utilities - 0.7% Southern Power Co. 4.875%, 07/15/2015 Electrical Equipment - 0.3% Emerson Electric Co. 4.50%, 05/01/2013 Energy Equipment & Services - 2.9% Baker Hughes Incorporated 6.50%, 11/15/2013 BJ Services Company 5.75%, 06/01/2011 Weatherford International, Inc. 6.35%, 06/15/2017 Food & Staples Retailing - 6.8% Costco Wholesale Corporation 5.30%, 03/15/2012 CVS Caremark Corporation: 5.75%, 08/15/2011 4.875%, 09/15/2014 3.25%, 05/18/2015 5.75%, 06/01/2017 Sysco Corporation 4.20%, 02/12/2013 Walgreen Company 4.875%, 08/01/2013 Wal-Mart Stores, Inc. 4.55%, 05/01/2013 Food Products - 1.7% The Hershey Company 4.85%, 08/15/2015 McCormick & Company, Incorporated 5.25%, 09/01/2013 Health Care Equipment & Supplies - 3.4% Covidien International Finance S.A. (a) 1.875%, 06/15/2013 Medtronic, Inc. 4.50%, 03/15/2014 Thermo Fisher Scientific, Inc.: 2.15%, 12/28/2012 3.25%, 11/20/2014 Health Care Providers & Services - 1.4% Express Scripts, Inc.: 5.25%, 06/15/2012 6.25%, 06/15/2014 Hotels, Restaurants & Leisure - 1.4% McDonald's Corporation: 6.00%, 04/15/2011 5.35%, 03/01/2018 Household Durables - 2.7% Jarden Corporation: 8.00%, 05/01/2016 Callable 05/01/2013 7.50%, 05/01/2017 7.50%, 01/15/2020 Callable 01/15/2015 Household Products - 1.3% Kimberly-Clark Corporation 5.625%, 02/15/2012 The Procter & Gamble Company 8.00%, 09/01/2024 Putable 09/01/2014 Industrial Conglomerates - 2.1% 3M Co. 4.375%, 08/15/2013 General Electric Company 5.00%, 02/01/2013 Insurance - 0.8% Berkshire Hathaway Inc. 4.85%, 01/15/2015 Investment Bank & Brokerage - 1.9% The Goldman Sachs Group, Inc.: 3.625%, 08/01/2012 5.125%, 01/15/2015 Morgan Stanley 5.00%, 08/31/2025 Callable 08/31/2011 Machinery - 0.6% Dover Corporation 6.50%, 02/15/2011 Media - 3.1% Time Warner Inc. 3.15%, 07/15/2015 Viacom Inc. 6.625%, 05/15/2011 The Walt Disney Company: 4.70%, 12/01/2012 5.625%, 09/15/2016 Metals & Mining - 2.5% Alcoa Inc.: 6.00%, 01/15/2012 5.375%, 01/15/2013 5.55%, 02/01/2017 Peabody Energy Corporation: 5.875%, 04/15/2016 Callable 04/15/2011 6.50%, 09/15/2020 Multiline Retail - 0.6% J.C. Penney Co., Inc. 7.65%, 08/15/2016 Kohl's Corporation 6.25%, 12/15/2017 Multi-Utilities & Unregulated Power - 0.7% Duke Energy Corp. 6.25%, 01/15/2012 Oil & Gas Exploration & Production Companies - 11.3% Anadarko Petroleum Corporation: 5.95%, 09/15/2016 6.375%, 09/15/2017 Apache Corporation 6.25%, 04/15/2012 ConocoPhillips 4.75%, 10/15/2012 Denbury Resources Inc. 7.50%, 04/01/2013 Callable 04/01/2011 Devon Financing Corp. ULC (a) 6.875%, 09/30/2011 EOG Resources, Inc.: 6.125%, 10/01/2013 2.95%, 06/01/2015 Marathon Oil Corporation 5.90%, 03/15/2018 Noble Energy, Inc. 5.25%, 04/15/2014 Range Resources Corporation 8.00%, 05/15/2019 Callable 05/15/2014 Shell International Finance BV (a) 1.875%, 03/25/2013 XTO Energy, Inc. 6.25%, 04/15/2013 Pharmaceuticals - 3.1% Abbott Laboratories 5.15%, 11/30/2012 Eli Lilly & Company 4.20%, 03/06/2014 Teva Pharmaceutical Industries Ltd. (a): 3.00%, 06/15/2015 5.55%, 02/01/2016 Road & Rail - 2.6% Burlington Northern Santa Fe Corporation: 6.75%, 07/15/2011 5.65%, 05/01/2017 Norfolk Southern Corporation 5.257%, 09/17/2014 Union Pacific Corporation 6.125%, 01/15/2012 Software - 3.4% Adobe Systems Incorporated 3.25%, 02/01/2015 Microsoft Corporation 2.95%, 06/01/2014 Oracle Corporation 5.25%, 01/15/2016 Specialty Retail - 1.3% Lowe's Companies, Inc. 5.00%, 10/15/2015 The Sherwin-Williams Company 3.125%, 12/15/2014 TOTAL CORPORATE BONDS (Cost $137,542,179) PREFERRED STOCKS - 0.5% Investment Bank & Brokerage - 0.5% The Goldman Sachs Group, Inc. Callable 12/16/2010 $ TOTAL PREFERRED STOCKS (Cost $1,000,000) U.S. GOVERNMENT & AGENCY ISSUES - 5.3% Fannie Mae - 0.7% 5.00%, 03/15/2016 Federal Home Loan Bank - 1.1% 5.50%, 08/13/2014 4.875%, 05/17/2017 Freddie Mac - 1.3% 5.55%, 10/04/2016 Callable 10/04/2011 5.125%, 11/17/2017 U.S. Treasury Inflation Indexed Bonds - 1.1% 2.375%, 04/15/2011 3.375%, 01/15/2012 U.S. Treasury Notes - 1.1% 4.25%, 11/15/2014 4.25%, 08/15/2015 4.50%, 02/15/2016 TOTAL U.S. GOVERNMENT & AGENCY ISSUES (Cost $7,807,952) SHORT-TERM INVESTMENTS - 1.8% Corporate Bonds - 1.3% Allied Waste North America Inc. 5.75%, 02/15/2011 Kohl's Corporation 6.30%, 03/01/2011 Waste Management, Inc. 7.65%, 03/15/2011 Money Market Funds (b) - 0.5% Federated Government Obligations Fund - Institutional Shares, 0.06% TOTAL SHORT-TERM INVESTMENTS (Cost $2,860,224) Total Investments - 99.0% (Cost $149,210,355) Other Assets in Excess of Liabilities - 1.0% TOTAL NET ASSETS - 100.0% $ (a) U.S. Dollar-denominated foreign security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ 149,210,355 Gross unrealized appreciation $ 11,775,388 Gross unrealized depreciation Net unrealized appreciation $ 11,603,681 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM International Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 93.1% AUSTRALIA - 6.6% Airlines - 0.6% Qantas Airways Limited (a) $ Commercial Banks - 2.0% Australia and New Zealand Banking Group Limited National Australia Bank Limited Westpac Banking Corporation Commercial Services & Supplies - 0.3% Brambles Limited Containers & Packaging - 0.5% Amcor Limited Diversified Operations - 1.0% BHP Billiton Limited Hotels, Restaurants & Leisure - 0.4% TABCORP Holdings Limited Media - 0.2% News Corporation - Class B Metals & Mining - 0.9% Newcrest Mining Limited OZ Minerals Ltd. Paladin Energy Limited (a) Rio Tinto Limited Multi-Utilities & Unregulated Power - 0.1% AGL Energy Limited Oil & Gas Exploration & Production Companies - 0.4% Origin Energy Limited Santos Limited Road & Rail - 0.2% Asciano Group (a) Total Australia DENMARK - 1.1% Beverages - 1.1% Carlsberg A/S - B Shares Total Denmark FRANCE - 6.3% Electronic Equipment & Instruments - 1.8% Schneider Electric SA Food & Staples Retailing - 1.4% Carrefour SA Food Products - 1.5% DANONE S.A. Road & Rail - 1.6% Groupe Eurotunnel SA (a) Groupe Eurotunnel SA Total France GERMANY - 8.0% Automobiles - 1.8% Continental AG (a) Chemicals - 3.1% Bayer AG Machinery - 1.8% MAN SE Metals & Mining - 1.0% ThyssenKrupp AG Textiles, Apparel & Luxury Goods - 0.3% Adidas AG Total Germany HONG KONG - 2.2% Commercial Banks - 0.3% BOC Hong Kong (Holdings) Limited Diversified Operations - 0.7% First Pacific Company Limited The Wharf Holdings Limited Electric Utilities - 0.2% Cheung Kong Infrastructure Holdings Limited Hongkong Electric Holdings Limited Machinery - 0.3% Singamas Container Holdings Limited (a) Real Estate - 0.7% Cheung Kong (Holdings) Limited Hysan Development Company Limited Swire Pacific Limited Total Hong Kong INDONESIA - 0.1% Food Products - 0.1% PT Indofood Sukses Makmur Tbk Total Indonesia IRELAND - 0.4% Commercial Banks - 0.4% The Governor and Company of the Bank of Ireland (a) Total Ireland JAPAN - 24.4% Auto Components - 0.4% BRIDGESTONE CORPORATION Automobiles - 2.5% NISSAN MOTOR CO., LTD. Toyota Motor Corporation Yamaha Motor Co., Ltd. (a) Beverages - 0.4% ASAHI BREWERIES, LTD. Building Products - 0.3% Nippon Sheet Glass Company, Limited Chemicals - 0.4% JSR Corporation Commercial Banks - 2.4% Mitsubishi UFJ Financial Group, Inc. Mizuho Financial Group, Inc. Sumitomo Mitsui Financial Group, Inc. Commercial Services & Supplies - 0.3% FUJIFILM Holdings Corporation Distributors - 1.1% Mitsubishi Corporation MITSUI & CO., LTD. Diversified Consumer Services - 0.4% Benesse Holdings, Inc. Electronic Equipment & Instruments - 4.9% FANUC LTD. Hitachi, Ltd. (a) MURATA MANUFACTURING COMPANY, LTD. NIDEC CORPORATION Nippon Electric Glass Co., Ltd. OMRON Corporation PIONEER CORPORATION (a) Shimadzu Corporation Sony Corporation Financial Services - 0.5% ORIX Corporation Food & Staples Retailing - 0.2% FamilyMart Co., Ltd Hotels, Restaurants & Leisure - 0.1% ROUND ONE Corporation Insurance - 0.3% T & D Holdings, Inc. Internet & Catalog Retail - 1.0% DeNA Co., Ltd. Rakuten, Inc. IT Services - 0.1% ITOCHU Techno-Solutions Corporation Machinery - 1.9% KOMATSU LTD. KUBOTA CORPORATION SUMITOMO HEAVY INDUSTRIES, LTD. Media - 0.4% FUJI MEDIA HOLDINGS, INC. Metals & Mining - 1.2% JFE Holdings, Inc. MITSUBISHI MATERIALS CORPORATION (a) Sumitomo Metal Mining Co., Ltd. Office Electronics - 0.6% CANON INC. Oil & Gas Exploration & Production Companies - 0.5% JX Holdings, Inc. (a) Pharmaceuticals - 1.0% DAIICHI SANKYO COMPANY, LIMITED Takeda Pharmaceutical Company Limited Real Estate - 1.4% DAIWA HOUSE INDUSTRY CO., LTD. Mitsubishi Estate Company Ltd. NTT URBAN DEVELOPMENT CORPORATION Road & Rail - 0.6% West Japan Railway Company 66 Specialty Retail - 0.5% YAMADA DENKI CO., LTD. Wireless Telecommunication Services - 1.0% NTT DoCoMo, Inc. Total Japan NETHERLANDS - 5.6% Diversified Financial Services - 2.2% ING Groep N.V. (a) Oil & Gas Exploration & Production Companies - 3.4% Royal Dutch Shell plc - Class A Total Netherlands NORWAY - 1.8% Oil & Gas Exploration & Production Companies - 1.8% StatoilHydro ASA Total Norway SINGAPORE - 1.7% Air Freight & Logistics - 0.2% Singapore Post Limited Commercial Banks - 0.3% United Overseas Bank Limited Distributors - 0.2% Noble Group Limited Diversified Operations - 0.3% Keppel Corporation Limited Food Products - 0.2% China Minzhong Food Corporation Ltd. (a) Investment Companies - 0.2% K-Green Trust (a) Real Estate - 0.3% Capitaland Limited Hongkong Land Holdings Limited Total Singapore SPAIN - 2.7% Diversified Telecommunication Services - 2.7% Telefonica S.A. Total Spain SWITZERLAND - 3.5% Capital Markets - 2.0% Credit Suisse Group AG Textiles, Apparel & Luxury Goods - 1.5% Compagnie Financiere Richemont SA Total Switzerland UNITED KINGDOM - 28.7% Aerospace & Defense - 1.1% BAE Systems plc Airlines - 1.5% British Airways plc (a) Commercial Banks - 5.9% Barclays plc Lloyds Banking Group plc (a) Royal Bank of Scotland Group plc (a) Diversified Operations - 2.1% Rolls-Royce Group plc (a) Food & Staples Retailing - 2.5% Tesco plc Hotels, Restaurants & Leisure - 1.1% Carnival plc Metals & Mining - 7.7% African Barrick Gold Ltd. (a) London Mining plc (a) Rio Tinto plc Vedanta Resources plc Xstrata plc Oil & Gas Exploration & Production Companies - 1.0% Cairn Energy plc (a) Pharmaceuticals - 4.6% AstraZeneca plc GlaxoSmithKline plc Tobacco - 1.2% Imperial Tobacco Group plc Total United Kingdom TOTAL COMMON STOCKS (Cost $32,232,504) PREFERRED STOCKS - 2.8% GERMANY - 2.8% Automobiles - 2.8% Volkswagen AG TOTAL PREFERRED STOCKS (Cost $789,831) WARRANTS - 0.7% Germany - 0.7% Commercial Banks - 0.7% Deutsche Bank AG London LEPO Expiration: 02/28/2018 TOTAL WARRANTS (Cost $253,281) SHORT-TERM INVESTMENTS - 0.3% Money Market Funds (b) - 0.3% Dreyfus Cash Management Fund - Investor Shares, 0.00% TOTAL SHORT-TERM INVESTMENTS (Cost $126,222) Total Investments - 96.9% (Cost $33,401,838) Other Assets in Excess of Liabilities - 3.1% TOTAL NET ASSETS - 100.0% $ LEPO Low exercise price option. (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. Forward Currency Exchange Contracts At September 30, 2010, the Fund had entered into "position hedge" forward currency exchange contracts that obligated the Fund to deliver and receive specified amounts of currencies at a specified future date.The contracts combined had net unrealized appreciation of $14,831 as of September 30, 2010.The terms of the open contracts are as follows: Settlement Currency to U.S. $ Value at Currency to U.S. $ Value at Date be Delivered Sept. 30, 2010 be Received Sept. 30, 2010 Asset Liability 10/18/2010 JPY $ USD $ $ - $ 10/18/2010 JPY USD - 10/18/2010 JPY EURO 10/29/2010 EURO AUD 10/29/2010 EURO AUD - 10/29/2010 EURO SF 10/29/2010 GBP EURO - 10/29/2010 JPY EURO 10/29/2010 NOK EURO - 10/29/2010 EURO ILS 10/29/2010 EURO SEK $ AUD Australian Dollar EURO Euro GBP British Pound ILS Israeli Shekel JPY Japanese Yen NOK Norwegian Kroner SEK Swedish Krona SF Swiss Franc USD U.S. Dollar The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Equity Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 93.1% Aerospace & Defense - 4.1% Honeywell International Inc. $ Raytheon Company Rockwell Collins, Inc. Beverages - 3.0% The Coca-Cola Company PepsiCo, Inc. Biotechnology - 0.9% Celgene Corporation (a) Capital Markets - 0.9% Northern Trust Corporation Chemicals - 6.2% Air Products and Chemicals, Inc. Calgon Carbon Corporation (a) E. I. du Pont de Nemours and Company FMC Corporation Monsanto Company Commercial Banks - 8.2% Bank of America Corporation Cullen/Frost Bankers, Inc. Glacier Bancorp, Inc. Hancock Holding Company Prosperity Bancshares, Inc. Texas Capital Bancshares, Inc. (a) Wells Fargo & Company Commercial Services & Supplies - 1.3% Waste Management, Inc. Communications Equipment - 1.7% Cisco Systems, Inc. (a) Research In Motion Limited (a) (b) Computers & Peripherals - 5.0% Apple Inc. (a) EMC Corporation (a) International Business Machines Corporation Construction & Engineering - 0.7% Foster Wheeler AG (a) (b) Construction Materials - 1.3% Eagle Materials, Inc. Martin Marietta Materials, Inc. Containers & Packaging - 1.0% Ball Corporation Diversified Financial Services - 0.5% JPMorgan Chase & Co. Diversified Telecommunication Services - 0.9% AT&T Inc. Electrical Equipment - 3.1% Emerson Electric Co. Roper Industries, Inc. Electronic Equipment & Instruments - 2.6% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 0.7% Halliburton Company Food & Staples Retailing - 1.5% CVS Caremark Corporation Walgreen Company Health Care Equipment & Supplies - 3.3% Covidien plc (b) DENTSPLY International Inc. Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 0.9% Express Scripts, Inc. (a) Hotels, Restaurants & Leisure - 0.7% Carnival Corporation (b) Household Durables - 1.8% Jarden Corporation Household Products - 3.5% Energizer Holdings, Inc. (a) Kimberly-Clark Corporation The Procter & Gamble Company Internet Software & Services - 4.8% Akamai Technologies, Inc. (a) Amazon.com, Inc. (a) Expedia, Inc. Google Inc. - Class A (a) Leisure Equipment & Products - 1.2% Brunswick Corporation Life Sciences Tools & Services - 0.9% PerkinElmer, Inc. Machinery - 1.9% Danaher Corporation Marine - 1.4% Kirby Corporation (a) Media - 0.8% Time Warner Inc. Metals & Mining - 2.4% Newmont Mining Corporation Peabody Energy Corporation Oil & Gas Exploration & Production Companies - 8.9% ConocoPhillips EOG Resources, Inc. Exxon Mobil Corporation Noble Energy, Inc. Occidental Petroleum Corporation Range Resources Corporation SM Energy Company The Williams Companies, Inc. Pharmaceuticals - 2.4% Abbott Laboratories Pfizer Inc. Professional Services - 0.6% Robert Half International, Inc. Road & Rail - 1.6% Kansas City Southern (a) Union Pacific Corporation Semiconductor & Semiconductor Equipment - 1.5% Intel Corporation Texas Instruments, Incorporated Software - 4.3% Adobe Systems Incorporated (a) Microsoft Corporation Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 6.0% O'Reilly Automotive, Inc. (a) PetSmart, Inc. Tiffany & Co. Tractor Supply Company Textiles, Apparel & Luxury Goods - 0.6% VF Corporation TOTAL COMMON STOCKS (Cost $46,912,891) SHORT-TERM INVESTMENTS - 7.0% Money Market Funds (c) - 7.0% The AIM STIT - Treasury Portfolio - Institutional Shares, 0.06% Dreyfus Government Cash Management Fund - Institutional Shares, 0.07% Federated Government Obligations Fund - Institutional Shares, 0.06% TOTAL SHORT-TERM INVESTMENTS (Cost $4,259,705) Total Investments - 100.1% (Cost $51,172,596) Liabilities in Excess of Other Assets - (0.1)% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ 51,172,596 Gross unrealized appreciation $ 11,912,040 Gross unrealized depreciation Net unrealized appreciation $ 9,677,416 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Aquinas Growth Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 96.0% Aerospace & Defense - 2.1% Rockwell Collins, Inc. $ Air Freight & Logistics - 3.9% C.H. Robinson Worldwide, Inc. FedEx Corp. Beverages - 2.1% The Coca-Cola Company Capital Markets - 1.8% T. Rowe Price Group Inc. Chemicals - 3.8% FMC Corporation Monsanto Company Commercial Banks - 1.3% Glacier Bancorp, Inc. Communications Equipment - 1.5% Cisco Systems, Inc. (a) Computers & Peripherals - 11.0% Apple Inc. (a) Brocade Communications Systems, Inc. (a) EMC Corporation (a) International Business Machines Corporation NetApp, Inc. (a) Construction & Engineering - 1.7% Foster Wheeler AG (a) (b) Diversified Financial Services - 4.0% JPMorgan Chase & Co. Visa Inc. - Class A Electrical Equipment - 2.8% Emerson Electric Co. Electronic Equipment & Instruments - 2.8% National Instruments Corporation Trimble Navigation Limited (a) Energy Equipment & Services - 1.4% Halliburton Co. Food & Staples Retailing - 3.5% Costco Wholesale Corporation CVS Caremark Corporation Health Care Equipment & Supplies - 3.6% Covidien plc (b) Thermo Fisher Scientific, Inc. (a) Health Care Providers & Services - 1.4% Express Scripts, Inc. (a) Hotels, Restaurants & Leisure - 2.0% Carnival Corporation (b) Household Products - 3.8% Colgate-Palmolive Company The Procter & Gamble Company Insurance - 2.3% Prudential Financial, Inc. Internet Software & Services - 9.8% Akamai Technologies, Inc. (a) Amazon.com, Inc. (a) Expedia, Inc. Google Inc. - Class A (a) Life Sciences Tools & Services - 1.6% PerkinElmer, Inc. Machinery - 2.3% Danaher Corporation Metals & Mining - 3.0% Freeport-McMoRan Copper & Gold, Inc. Reliance Steel & Aluminum Co. Oil & Gas Exploration & Production Companies - 4.7% Brigham Exploration Company (a) Range Resources Corporation SM Energy Company Personal Products - 1.4% Avon Products, Inc. Semiconductor & Semiconductor Equipment - 1.4% Intel Corporation Software - 8.6% Adobe Systems Incorporated (a) Citrix Systems, Inc. (a) Nuance Communications, Inc. (a) Oracle Corporation TIBCO Software Inc. (a) Specialty Retail - 6.4% American Eagle Outfitters, Inc. Guess?, Inc. Tractor Supply Company TOTAL COMMON STOCKS (Cost $21,355,226) SHORT-TERM INVESTMENTS - 4.3% Money Market Funds (c) - 4.3% Dreyfus Government Cash Management Fund - Institutional Shares, 0.07% Federated Government Obligations Fund - Institutional Shares, 0.06% TOTAL SHORT-TERM INVESTMENTS (Cost $1,203,551) Total Investments - 100.3% (Cost $22,558,777) Liabilities in Excess of Other Assets - (0.3)% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Aquinas Value Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 100.2% Aerospace & Defense - 1.5% Honeywell International Inc. $ Air Freight & Logistics - 1.7% C.H. Robinson Worldwide, Inc. Auto Components - 2.4% LKQ Corporation (a) Beverages - 2.7% The Coca-Cola Company PepsiCo, Inc. Building Products - 0.9% Masco Corporation Capital Markets - 2.5% Lazard Ltd. - Class A (b) Chemicals - 4.3% FMC Corporation Monsanto Company Praxair, Inc. Commercial Banks - 4.5% BOK Financial Corporation Wells Fargo & Company Commercial Services & Supplies - 4.1% Waste Management, Inc. Western Union Company Communications Equipment - 1.6% Cisco Systems, Inc. (a) Computers & Peripherals - 5.4% Brocade Communications Systems, Inc. (a) EMC Corporation (a) International Business Machines Corporation Consumer Finance - 2.7% American Express Company Diversified Financial Services - 2.2% JPMorgan Chase & Co. Diversified Telecommunication Services - 3.3% AT&T Inc. Verizon Communications Inc. Electrical Equipment - 3.2% Emerson Electric Co. Roper Industries, Inc. Electronic Equipment & Instruments - 1.7% National Instruments Corporation Energy Equipment & Services - 4.8% Nabors Industries Ltd. (a) (b) National-Oilwell Varco Inc. Noble Corporation (b) Schlumberger Limited (b) Food & Staples Retailing - 1.4% CVS Caremark Corporation Health Care Equipment & Supplies - 4.5% Covidien plc (b) DENTSPLY International Inc. Thermo Fisher Scientific, Inc. (a) Insurance - 2.3% HCC Insurance Holdings, Inc. Internet Software & Services - 5.7% Akamai Technologies, Inc. (a) Expedia, Inc. IT Services - 1.5% Accenture plc - Class A (b) Life Sciences Tools & Services - 1.7% PerkinElmer, Inc. Machinery - 1.8% Danaher Corporation Media - 2.0% Cinemark Holdings, Inc. Metals & Mining - 1.8% Peabody Energy Corporation Multiline Retail - 1.7% Kohl's Corporation (a) Multi-Utilities & Unregulated Power - 1.5% Duke Energy Corporation Oil & Gas Exploration & Production Companies - 7.7% Cabot Oil & Gas Corporation ConocoPhillips Denbury Resources Inc. (a) EXCO Resources, Inc. Exxon Mobil Corporation SM Energy Company Personal Products - 2.6% Avon Products, Inc. Professional Services - 2.5% Robert Half International, Inc. Software - 5.3% Adobe Systems Incorporated (a) Nuance Communications, Inc. (a) Oracle Corporation Specialty Retail - 6.7% Foot Locker, Inc. The Home Depot, Inc. PetSmart, Inc. RadioShack Corporation TOTAL COMMON STOCKS (Cost $29,402,529) SHORT-TERM INVESTMENTS - 0.1% Money Market Funds (c) - 0.1% Federated Government Obligations Fund - Institutional Shares, 0.06% TOTAL SHORT-TERM INVESTMENTS (Cost $34,227) Total Investments - 100.3% (Cost $29,436,756) Liabilities in Excess of Other Assets - (0.3)% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. LKCM Aquinas Small Cap Fund Schedule of Investments September 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 90.1% Aerospace & Defense - 1.6% Hexcel Corporation (a) $ Air Freight & Logistics - 2.4% Forward Air Corporation UTI Worldwide, Inc. (b) Auto Components - 1.0% LKQ Corporation (a) Capital Markets - 1.0% Raymond James Financial, Inc. Chemicals - 1.3% Cytec Industries Inc. Commercial Banks - 6.7% First Horizon National Corporation Glacier Bancorp, Inc. Home Bancshares Inc. Prosperity Bancshares, Inc. Synovus Financial Corp. Texas Capital Bancshares, Inc. (a) Umpqua Holdings Corporation Commercial Services & Supplies - 3.3% Administaff, Inc. Copart, Inc. (a) Interface, Inc. - Class A Communications Equipment - 0.5% Arris Group Inc. (a) Computers & Peripherals - 4.1% Brocade Communications Systems, Inc. (a) Compellent Technologies, Inc. (a) Netezza Corporation (a) Consumer Finance - 2.6% Cash America International, Inc. First Cash Financial Services, Inc. (a) Containers & Packaging - 1.0% Silgan Holdings Inc. Distributors - 1.5% WESCO International, Inc. (a) Diversified Consumer Services - 0.5% American Public Education Inc. (a) Diversified Manufacturing - 0.9% Raven Industries, Inc. Electrical Equipment - 1.4% Baldor Electric Company Electronic Equipment & Instruments - 3.4% National Instruments Corporation Rofin-Sinar Technologies, Inc. (a) Trimble Navigation Limited (a) Energy Equipment & Services - 3.6% CARBO Ceramics Inc. Core Laboratories N.V. (b) Dril-Quip, Inc. (a) Food & Staples Retailing - 1.2% Ruddick Corporation Health Care Equipment & Supplies - 1.6% Merit Medical Systems, Inc. (a) Zoll Medical Corporation (a) Health Care Providers & Services - 5.2% HMS Holdings Corporation (a) MWI Veterinary Supply, Inc. (a) PAREXEL International Corporation (a) PSS World Medical, Inc. (a) Hotels, Restaurants & Leisure - 2.8% BJ's Restaurants, Inc. (a) Buffalo Wild Wings Inc. (a) LIFE TIME FITNESS, Inc. (a) Household Durables - 0.9% Tempur-Pedic International Inc. (a) Internet Software & Services - 3.2% Art Technology Group, Inc. (a) Digital River, Inc. (a) LogMeIn, Inc. (a) Investment Bank & Brokerage - 0.8% Evercore Partners, Inc. - Class A Leisure Equipment & Products - 0.8% Brunswick Corporation Life Sciences Tools & Services - 1.3% Dionex Corporation (a) PerkinElmer, Inc. Machinery - 6.6% Actuant Corporation - Class A Astec Industries, Inc. (a) CIRCOR International, Inc. CLARCOR Inc. Kaydon Corporation The Middleby Corporation (a) Marine - 1.0% Kirby Corporation (a) Media - 2.9% Cinemark Holdings, Inc. Live Nation Inc. (a) National CineMedia, Inc. Metals & Mining - 2.3% Carpenter Technology Corporation Haynes International, Inc. Oil & Gas Drilling - 0.7% Atwood Oceanics, Inc. (a) Oil & Gas Exploration & Production Companies - 4.4% Brigham Exploration Company (a) Oasis Petroleum Inc. (a) Rosetta Resources, Inc. (a) SM Energy Company Pharmaceuticals - 2.0% Endo Pharmaceuticals Holdings Inc. (a) Software - 6.5% ANSYS, Inc. (a) Aspen Technology, Inc. (a) MedAssets Inc. (a) MicroStrategy Incorporated - Class A (a) TIBCO Software Inc. (a) Specialty Retail - 6.9% DSW Inc. - Class A (a) Hibbett Sports Inc. (a) Lumber Liquidators Holdings, Inc. (a) Monro Muffler Brake, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Textiles, Apparel & Luxury Goods - 2.2% Crocs, Inc. (a) The Warnaco Group, Inc. (a) TOTAL COMMON STOCKS (Cost $3,882,233) SHORT-TERM INVESTMENTS - 6.1% Money Market Funds (c) - 6.1% The AIM STIT - Treasury Portfolio - Institutional Shares, 0.06% Dreyfus Government Cash Management Fund - Institutional Shares, 0.07% Federated Government Obligations Fund - Institutional Shares, 0.06% TOTAL SHORT-TERM INVESTMENTS (Cost $324,738) Total Investments - 96.2% (Cost $4,206,971) Other Assets in Excess of Liabilities - 3.8% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments $ 4,206,971 Gross unrealized appreciation $ 992,046 Gross unrealized depreciation Net unrealized appreciation $ 937,931 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Fair Value Measurement Summary at September 30, 2010 The Trust has adopted accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' net assets as of September 30, 2010: LKCM Small Cap Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Money Market Funds - - Total Investments** $ $ - $ - $ LKCM Equity Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Money Market Funds - - Total Investments** $ $ - $ - $ LKCM Balanced Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Corporate Bonds - - U.S. Government & Agency Issues - - Money Market Funds - - Total Investments** $ $ $ - $ LKCM Fixed Income Fund Description Level 1 Level 2 Level 3 Total Preferred Stocks $ $ - $ - $ Corporate Bonds - - U.S. Government & Agency Issues - - Money Market Funds - - Total Investments** $ $ 159,256,576 $ - $ LKCM International Fund Other Financial Instruments* Description Level 1 Level 2 Level 3 Total Level 2 Common Stocks $ $ - $ - $ $ - Preferred Stocks - - - Warrants - - - Money Market Funds - - Forward Currency Exchange Contracts - Total Investments** $ $ $ - $ $ Transfers into Level 1 $ Transfers out of Level 2 Net transfers - In the most recent annual report, the securities in the International Fund were adjusted using factors provided by the fair value vendor. The securities were not adjusted at September 30, 2010. LKCM Aquinas Value Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Money Market Funds - - Total Investments** $ $ - $ - $ LKCM Aquinas Growth Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Money Market Funds - - Total Investments** $ $ - $ - $ LKCM Aquinas Small Cap Fund Description Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Money Market Funds - - Total Investments** $ $ - $ - $ * Other financial instruments are derivative instruments not reflected in the Schedule of Investments, such as futures, written options, forwards and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. ** Additional information regarding the industry and/or geographical classifications of these investments is disclosed in the Schedule of Investments. Derivatives and Hedging Activities at September 30, 2010 In March 2008, the Trust adopted an accounting standard involving disclosures of derivatives and hedging activities that is effective for fiscal years beginning after November 15, 2008.The standard is intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity's results of operations and financial position.Other than the International Fund, the standard does not have any impact on the Funds' financial disclosures because those Funds have not maintained any positions in derivative instruments or engaged in hedging activities.Additional information regarding derivative instruments and hedging activities of the International Fund is disclosed in the Schedule of Investments. The Funds may enter into forward foreign currency contracts (obligations to purchase or sell foreign currency in the future on a date and price fixed at the time the contracts are entered into) to manage the Fund's exposure to foreign currency exchange fluctuations.Each day the forward contract is open, changes in the value of the contract are recognized as unrealized gains or losses by "marking to market". When the forward contract is closed, or the delivery of the currency is made or taken, the Funds record a realized gain or loss equal to the difference between the proceeds from (or cost of) the closing transaction and the Fund's basis in the contract.The Funds are subject to off-balance sheet risk to the extent of changes in currency exchange rates.As of September 30, 2010, the International Fund had outstanding forward foreign currency contracts as shown on the Schedule of Investments. Item 2. Controls and Procedures. (a) The registrant’s principal executive and financial officers have reviewed the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) as of a date within 90 days of the filing date of this report, as required by Rule30a-3(b) under the 1940 Act or Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed in this report is recorded, processed, summarized and reported within the time periods and that information required to be disclosed by the registrant in reports that it files or submits on Form N-Q is accumulated and communicated to the registrant’s management, including its principal executive and financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)LKCM Funds By (Signature and Title) /s/ J. Luther King, Jr. J. Luther King, Jr., President Date 11/22/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ J. Luther King, Jr. J. Luther King, Jr., President Date 11/22/10 By (Signature and Title) /s/ Jacob D. Smith Jacob D. Smith, Chief Financial Officer Date 11/22/10
